Case 2:21-cv-14034-BB Document 33 Entered on FLSD Docket 04/06/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 21-cv-14034-BLOOM

 TRAYMONTE BIRTANNE SNIPES,

         Petitioner,

 v.

 FLORIDA DEPARTMENT
 OF CORRECTIONS,

         Respondent.
                                        /

                                                 ORDER

         THIS CAUSE is before the Court upon pro se Petitioner’s Notice of Appeal, ECF No.

 [27], which the Court construes as a Motion for Certificate of Appealability (“Motion”). ECF No.

 [28]. Petitioner argues that his Petition for a Writ of Habeas Corpus has been improperly construed

 as a petition under 28 U.S.C. § 2254 and this will “disadvantage” him in the proceedings. Id. at 3.

 On March 1, 2021, Petitioner filed a “Motion to Order” requesting the Court order the Sixth Circuit

 Court in Pinellas County provide Petitioner a Speedy Trial. ECF No. [17]. On March 3, 2021, the

 Court denied Petitioner’s Motion to Order as premature because it “directly address[ed] the merits

 of the Petition, which the Court has not had the opportunity to address.” ECF No. [19] at 1. Petition

 filed the instant Motion for Certificate of Appealability in response to the Court’s March 3, 2021

 Order. 1 For the reasons that follow, the Court denies Petitioner’s Motion for Certificate of

 Appealability as no final order has been entered. However, the Court notes that Petitioner is correct

 that the Court mistakenly construed his Petition as one attacking a state court judgment under



 1
  Petitioner states that he is challenging an order entered March 4, 2021, however, a paperless order was
 entered on that date directing the Clerk to mail a copy of ECF No. [19].
Case 2:21-cv-14034-BB Document 33 Entered on FLSD Docket 04/06/2021 Page 2 of 4

                                                                      Case No. 21-cv-14034-BLOOM


 § 2254.

                                           BACKGROUND

          On January 14, 2021, Petitioner Traymonte Birtanne Snipes filed an Amended Petition for

 a Writ of Habeas Corpus under 28 U.S.C. § 2241 in the Middle District of Florida challenging his

 involuntary civil commitment proceedings pursuant to the Involuntary Civil Commitment of

 Sexually Violent Predators’ Treatment and Care Act, Fla. Stat. § 394.910-.913. ECF No. [3-1].

 Specifically, Petitioner stated that he was challenging an “order adjudging [Petitioner] a sexually

 violent predator and involuntary civil commitment and medical treatment in secure placement”

 entered November 12, 2019 in Pinellas County Case No. 19-007477-CI. Id. at 2. At the time of

 filing the Petition, Petitioner was confined at the Treasure Coast Forensic Treatment Center in

 Martin County, Florida.2 Because Petitioner was challenging his confinement in Martin County,

 the Middle District determined the appropriate venue was in the Southern District and transferred

 the Petition accordingly. ECF No. [6] (“Transfer Order”). The Transfer Order stated that Petitioner

 was “declared a ‘sexually violent predator’ and ordered [Petitioner] into involuntary civil

 commitment.” Id. at 1. Based on the language in the Transfer Order and because Petitioner was

 challenging his continued custody pursuant to the Pinellas County judgment that he was a sexually

 violent predator, an Order to Show Cause was issued mistakenly construing the Petition as a Writ

 of Habeas Corpus under 28 U.S.C. § 2254. ECF No. [13]; see Hiteshaw v. Butterfield, 262 F.

 App’x 162, 163 (11th Cir. 2008) (per curiam) (“All applications for writs of habeas corpus are

 governed by § 2241, . . . if a state prisoner is ‘in custody pursuant to the judgment of a State court,’

 his petition is subject to § 2254.”) (quoting Medberry v. Crosby, 351 F.3d 1049, 1062 (11th Cir.

 2003).


 2
   See Order Adjudging Petitioner Incompetent, Lee County case number, 19-CF-000220. ECF No. [18-2]
 at 50-53.
                                                    2
Case 2:21-cv-14034-BB Document 33 Entered on FLSD Docket 04/06/2021 Page 3 of 4

                                                                       Case No. 21-cv-14034-BLOOM


         On March 3, 2021, Respondent filed its Response along with attached exhibits. See ECF

 No. [18, 18-1, 18-2]. The Response clarified the procedural posture of Petitioner’s Petition, finding

 that Petitioner has not yet been adjudicated a sexually violent predator:

         Petitioner presently faces a civil commitment proceeding in case number 19-
         007477-CI, arising from a sexual crime previously committed in Pinellas County,
         Florida. Simultaneously, Petitioner is being criminally prosecuted by Lee County,
         Florida for sexual battery in case number 19-CF-000220. Both the Lee County
         criminal prosecution and the Pinellas County civil commitment proceeding
         remain on-going and unresolved, given the Lee County trial court’s August 19,
         2020, determination finding Petitioner incompetent.

 ECF No. [18] at 1-2 (emphasis added). On February 25, 2021, Petitioner filed a notice with the

 Court updating his address to the Lee County Jail. ECF No. [15].

                                             DISCUSSION

         At the outset, the Court agrees with Petitioner that his Petition should not be construed as

 a petition filed under § 2254. As is clear from review of the record, Petitioner is a pretrial detainee

 and his civil commitment proceedings pursuant to Fla. Stat. §§ 394.910-.913 are ongoing. As such,

 there is no state court judgment adjudicating Petitioner a sexually violent predator to challenge.

 See Hiteshaw, 262 F. App’x at 164 (“[Petitioner], as a pre-trial detainee, is not in custody pursuant

 to any state court judgment, and his habeas petition should have been treated as a § 2241 petition.

 Thus, the district court erred by characterizing it as a § 2254 petition.”). Upon resolution of the

 instant interlocutory appeal, the Court will review the Petition as a Writ of Habeas Corpus under

 § 2241 challenging the constitutionality of Petitioner’s pretrial detention.

         In actions such as this one brought by an inmate under § 2241, a “district court must issue

 or deny a certificate of appealability (“COA”) when it enters a final order adverse to the applicant.”

 Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts. 3 “A


 3
  “Based on the statutory language of 28 U.S.C. § 2253(c)(1), state prisoners under § 2241 must obtain a
 COA to appeal.” Sawyer v. Holder, 326 F.3d 1363, 1364 n.3 (11th Cir. 2003).
                                                    3
Case 2:21-cv-14034-BB Document 33 Entered on FLSD Docket 04/06/2021 Page 4 of 4

                                                                    Case No. 21-cv-14034-BLOOM


 certificate of appealability may issue ‘only if the applicant has made a substantial showing of the

 denial of a constitutional right.’” Spencer v. United States, 773 F.3d 1132, 1137 (11th Cir. 2014)

 (en banc) (quoting 28 U.S.C. § 2253(c)(2)). However, “a COA does not require a showing that the

 appeal will succeed.” Miller-El v. Cockrell, 537 U.S. 322, 337 (2003).

        The Court finds that Petitioner is not entitled to a certificate of appealability as the Court

 has not issued a final order adverse to the Petitioner. Petitioner’s Motion is an improper

 interlocutory appeal. See Rules Governing Section 2254 Cases, Rule 11(a). The Court has taken

 the Petition under advisement and, pending resolution of the instant appeal, the Court will rule on

 the Petition forthwith.

        Accordingly, it is ORDERED AND ADJUDGED that Petitioner’s Motion for Certificate

     of Appealability, ECF No. [28], is DENIED, and a certificate of appealability shall not issue.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 6, 2021.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Traymonte Birtanne Snipes, Pro Se
 #2899621
 Treasure Coast Forensic Treatment Center
 Inmate Mail/Parcels
 96 SW Allapattah Road
 Indiantown, FL 34956

 Noticing 2254 SAG Broward and North
 Email: CrimAppWPB@MyFloridaLegal.com




                                                  4
